 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 491 
In the House of Representatives, U. S.,

September 23, 2009
 
RESOLUTION 
Encouraging each institution of higher education in the country to seek membership in the Servicemembers Opportunity Colleges (SOC) Consortium. 
 
 
Whereas in order to enhance their military effectiveness and to achieve their educational, vocational, and career goals, servicemembers should share in the same postsecondary educational opportunities that are available to other citizens; 
Whereas to enhance access to undergraduate educational opportunities for servicemembers, institutions should maintain a necessary flexibility of programs and procedures, particularly in admissions, credit transfer, and recognition of other applicable learning, including that gained in the military, in scheduling and format of courses, and in academic residency requirements to offset servicemembers' mobility, isolation from campuses, and part-time student status; 
Whereas the Servicemembers Opportunity Colleges (SOC) Consortium, which was created in 1972 to provide educational opportunities to servicemembers who had trouble completing college degrees because of their frequent relocations, today includes more than 1,800 colleges and universities among its members; 
Whereas the SOC Consortium is a vehicle to help coordinate voluntary postsecondary educational opportunities for servicemembers by advocating for the flexibility needed to improve access to and availability of educational programs for servicemembers, helping the military and higher education communities understand and respond to each other’s resources, limits, and requirements for meeting the education and training needs of servicemembers, and strengthening the working relationships among military and higher education representatives; 
Whereas each year, hundreds of thousands of servicemembers and their family members enroll in associate, bachelor, and graduate level degree programs offered by SOC Consortium members on school campuses, military installations, and armories within the United States and overseas; 
Whereas SOC Consortium member institutions provide flexibility to servicemembers, their families, and veterans seeking college degrees and, in turn, these institutions benefit from the enrollment of mature, highly motivated adult students who are making use of tuition assistance or Montgomery GI Bill benefits to pay their education costs; and 
Whereas in gratitude and respect for their service to the United States, all institutions of higher education in the country should strive to provide our servicemembers with the tools and opportunities they need to achieve their educational, vocational, and career goals: Now, therefore, be it  
 
That the House of Representatives— 
(1)encourages each institution of higher education in the country to seek membership in the Servicemembers Opportunity Colleges (SOC) Consortium; and 
(2)recognizes the institutions of higher education that are currently members of the SOC Consortium. 
 
Lorraine C. Miller,Clerk.
